          Case 2:18-cv-02597-DMC Document 33 Filed 04/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALONZO JAMES JOSEPH,                              No. 2:18-CV-2597-DMC-P
12                       Plaintiff,
13            v.                                        ORDER
14    M. PENNER,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s “Motion to Compel Alternative to

19   Provide U.S. Marshal the Address, Under Rule 37(a).” See ECF No. 26.

20                  It appears plaintiff seeks an order directing the California Department of

21   Corrections and Rehabilitation as well as the California Medicare Review Board to provide the

22   U.S. Marshal defendant’s address for purposes of service of process. Plaintiff’s motion is denied

23   as unnecessary because a review of the docket reflects that defendant is being represented by the

24   ///

25   ///

26   ///

27   //

28   ///
                                                        1
       Case 2:18-cv-02597-DMC Document 33 Filed 04/27/20 Page 2 of 2

 1   law firm of Longyear & Lavra, LLP. See ECF Nos. 28 and 29. Any further inquiries as to the

 2   status of Defendants are appropriately addressed in discovery.

 3                 IT IS SO ORDDERED.

 4

 5   Dated: April 27, 2020
                                                          ____________________________________
 6                                                        DENNIS M. COTA
 7                                                        UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
